United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Ocean Springs, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1330
Issued: November 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from August 17, 2007 and January 14,
2008 decisions of the Office of Workers’ Compensation Programs, denying his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that his emotional
condition was causally related to a compensable employment factor.
FACTUAL HISTORY
On June 13, 2007 appellant, then a 44-year-old housing adviser specialist, filed an
occupational disease claim alleging that he sustained elevated blood pressure and anxiety due to
work-related stress.1 The employing establishment controverted his claim. Appellant alleged
1

Appellant assisted applicants seeking assistance under a federal disaster housing program.

that supervisors, Felicia Reynolds and Lawanda Rogers, attempted to turn Johnathan Navas, a
coworker, against him and reassigned part of his workload to Mr. Navas. Ms. Rogers removed
items from appellant’s desk. Management refused to allow appellant to review his employee
folder. Supervisors subjected him to excessive scrutiny, including following him when he
traveled to housing applicants’ locations. Appellant was reprimanded when a case was
improperly removed from his desk by a coworker. In May 2007 his team leader told him that
some files he was working on were unacceptable. Appellant alleged that he applied for new
positions but was not selected. Management and coworkers harassed and discriminated against
him. Appellant filed an Equal Employment Opportunity (EEO) complaint in May 2007.2
On June 29, 2007 the Office requested additional information, including a detailed
description of the work situations or incidents that contributed to appellant’s emotional condition
and a comprehensive medical report explaining how these employment factors caused or
aggravated his medical conditions.
In a July 10, 2007 statement, Laura Skipper, a coworker, noted that appellant was the
target of unwarranted scrutiny and harassment at work by coworkers at the direction of
management. Coworkers contacted employing establishment clients and asked them what
appellant told them. In a July 11, 2007 statement, AnJanece Crain, a coworker, stated that
appellant was discriminated against and harassed at work, as were other African-Americans.
Ms. Skipper and Ms. Crain did not provide details of specific incidents of harassment and
discrimination such as dates, individuals involved or what occurred.
Appellant submitted medical evidence in support of his claim. In a disability certificate
dated June 13, 2007, Dr. Mary Rosenquist, an osteopath and family practitioner, indicated that
appellant was disabled from work from June 13 to 20, 2007 due to elevated blood pressure and
anxiety. In a September 18, 2007 report, she stated that anxiety and depression, caused by
overwhelming stress at work, led to hypertension and insomnia. Dr. Rosenquist stated that
appellant’s federal employment contributed to his condition because of stress-related issues at
work.
By decision dated August 17, 2007, the Office denied appellant’s claim on the grounds
that he failed to establish that his emotional condition was causally related to a compensable
employment factor.
Appellant requested a review of the written record. By decision dated January 14, 2008,
an Office hearing representative affirmed the August 17, 2007 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned work duties or to a requirement imposed by the
2

There is no final EEO decision of record regarding the EEO complaint.

2

employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.4
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.5
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.6 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.7 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.8 Where the claimant alleges compensable factors of employment,
he must substantiate such allegations with probative and reliable evidence.9 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.10
ANALYSIS
Several of appellant’s allegations are not established as having occurred. He alleged that
Ms. Reynolds and Ms. Rogers attempted to turn Mr. Navas against him. Appellant alleged that
Ms. Rogers removed items from his desk. He alleged that management refused to allow him to
review his employee folder. There is insufficient evidence to support that these incidents
occurred, as alleged. Appellant failed to support these allegations with specific, substantive,

3

5 U.S.C. §§ 8101-8193.

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Michael Thomas Plante, 44 ECAB 510 (1993).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

7

Margaret S. Krzycki, 43 ECAB 496 (1992).

8

See Charles E. McAndrews, 55 ECAB 711 (2004).

9

Joel Parker, Sr., 43 ECAB 220 (1991).

10

See Charles D. Edwards, 55 ECAB 258 (2004).

3

reliable and probative evidence. Therefore, these allegations do not constitute compensable
employment factors.
Appellant alleged that management reassigned part of his workload to another employee,
subjected him to excessive monitoring, reprimanded him when a case was improperly removed
from his desk, criticized some of his work and improperly denied his applications for new
positions. The assignment of work, monitoring employees, disciplining employees, evaluating
job performance and selecting employees for particular positions are administrative functions of
supervisors. The Board has held that an administrative or personnel matter will be considered to
be an employment factor only where the evidence discloses error or abuse on the part of the
employing establishment.11 In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.12
Appellant did not provide specific information pertaining to his allegations such as dates,
individuals involved or what occurred. He failed to support these allegations with specific,
substantive, reliable and probative evidence. Therefore, appellant’s allegations regarding
administrative or personnel matters do not constitute compensable factors of employment.
Appellant alleged generally that management and coworkers harassed and discriminated
against him. Mere perceptions of harassment or discrimination are not compensable under the
Act. Appellant’s burden of proof is not discharged with allegations alone. He must support his
allegations with probative and reliable evidence.13 Appellant’s statements and the two
statements from coworkers provided insufficient details such as dates, individuals involved or
what occurred. Therefore, his allegations of harassment and discrimination do not constitute
compensable factors of employment.
Appellant filed an EEO complaint in May 2007. However, the mere filing of an EEO
complaint does not constitute a compensable factor of employment. The Board has held that
grievances and EEO complaints, by themselves, do not establish wrongdoing by an employing
establishment.14 There is no EEO decision or settlement agreement of record containing findings
of error or abuse by employing establishment personnel. Consequently, appellant’s EEO
materials are not sufficient to establish a compensable factor of his employment.
Appellant failed to establish that his emotional condition was causally related to a
compensable factor of employment. Therefore, the Office properly denied his emotional
condition claim.
CONCLUSION
The Board finds that appellant failed to establish that his emotional condition was
causally related to a compensable factor of employment.
11

Id.

12

Janice I. Moore, 53 ECAB 777 (2002).

13

Cyndia R. Harrill, 55 ECAB 522 (2004).

14

Charles D. Edwards, 55 ECAB 258 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 14, 2008 and August 17, 2007 are affirmed.
Issued: November 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

